Mr. Justice Waterman delivered the opinion of the Court. To constitute a certificate, given by the superintendent of work, the final one, it is not essential that it be therein declared to be such. The certificate, dated October 22, 1892, appears to be final, because it is apparently in balance or satisfaction of all claims. The parties might have stipulated that no certificate should be considered final unless it was declared therein that it was so, but we find no such stipulation, nor was it necessary, so far as appears, that the superintendent should declare in such certificate that the work had been done to his satisfaction. The superintendent testified that the certificate in question was given under an arrangement for a release of all claim by reason of delay in doing the work, and that appellant authorized the witness to give the certificate. The verdict of the jury was warranted by the evidence. Hatters of evidence, upon which counsel rely, should be abstracted; it is not sufficient to refer to a contract as to be found in the record, if one desires to base an argument upon the terms of such instrument. The judgment of the Circuit Court is affirmed.